Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 1 of 17 Page ID
                                 #:6406




                EXHIBIT 14
                                                                                                                        EXHIBIT 14-1
                   Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 2 of 17 Page ID
                                                    #:6407




           From:                              Gilewski, David (G.)
           Sent:                              Thursday, March 08, 2012 12:17 PM
           To:                                Centlivre, James (J.C); Ramirez, Mauricio (M.R.); McClain, Shawn (S.M.)
           Subject:                           RE: V48 - Report Summary(s) from a GCQIS Query Disposition
           Attachments:                       RE: Using IDS to retrieve TEAM data P!Ds; Using Gen Diag to retrieve TEAM Data.doc



           The dealer tech or FSE needs to contact FSCD hot line and request the code of the day for the IDS to access special
           functions to pu!I TEAM
           Here is the process and a contact Dennis Schwecke that can get you started.




           David G. Gilewski
           Transmission OBDII Calibration
           ATO, Cube M146A
           (313)-805-8535




           From: Centlivre, James (J.C.)
           Sent: Thursday, March 08, 2012 12:08 PM
           To: Gilewski, David (G.)
           Subject: FW: V48 - Report Summary(s) from a GCQIS Query Disposition

           Dave,
           Can you provide some details on how to get TEAM data pu!led via IDS session      Thanks.



           Jim Centlivre
           DPS6 Transmission Calibration
           (313) 805-8913




           From: Ramirez, Mauricio (M.R.)
           Sent: Thursday, March 08, 2012 12:00 PM
           To: McClain, Shawn (S.M.); Oldani, Patrick (P.E.); Lajiness, Vince (V.); Centlivre, James (J.C.); McDonagh, Scot (S.M.)
           Subject: RE: V48 - Report Summary(s) from a GCQIS Query Disposition

           last I knew you could not get Team with IDS. but maybe somethino chanoed ..

           Scot, do you know if this can be done?

           Mauricio Ramirez




                                                                        1




Produced Subject to a Confidential Protective Order                                                                                  VGS20001606
                                                                                                                        EXHIBIT 14-2
                Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 3 of 17 Page ID
                                                 #:6408




           CSAP PVT Powertrain Supervisor
           Cel. (01152 1) 55 26853656

           Of. 55 13347036

           Ford: 94 3-7036




           From: McClain, Shawn (S.M.)
           Sent: Thursday, March 08, 2012 11:58 AM
           To: Ramirez, Mauricio (M.R.); Oldani, Patrick (P.E.); Lajiness, Vince (V.); Centlivre, James (J.C.)
           Subject: RE: V48 - Report Summary(s) from a GCQIS Query Disposition

           Mauricio,

           Is it possible to oet Team Data for this particuiar vehicle to see what the system has attempted in the background??




           Shawn M. McClain
           DP56 Current Model Supervisor
           smcclai1@ford.com
           (313) 805-9275




           From: Ramirez, Mauricio (M.R.)
           Sent: Thursday, March 08, 2012 11:56 AM
           To: Oldani, Patrick (P.E.); McClain, Shawn (S.M.); Lajiness, Vince (V.)
           Subject: FW: V48 - Report Summary(s) from a GCQIS Query Disposition

           Different from what we are investigating at plants. but nonetheless ..
           maybe you want to investigate further while the car is there ...

           Attachments : 0

           Report#:               CCGEY0l l NHL                                                        Received:     03/07/2012
           CCRG/EPRC:                               Reviewed Status:                                   Date:
           Vehicle:               2012,FIESTA (NA) ,SE ,4 DOOR ,SEDAN                                  Build Date:   11/25/2011
                                                                         2




Produced Subject to a Confidential Protective Order                                                                               VGS20001607
                                                                                                                 EXHIBIT 14-3
                Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 4 of 17 Page ID
                                                 #:6409

                                  ,3FADP4BJ6CM149675
                                                                                  1.6L
           Odometer:              1,609 M                Engine:                               Calibration: CCHlAl0A
                                                                                  SIGMA
           Transmission:          6SP PS195              Axle:                                 A/C:         YES
                                                                                                            (919) 682-
           Dealer:                USA 06634 University Ford, Inc.                              Phone#:
                                                                                                            9171
                                                                                  North
           City:                  Durham                 State:                                Country:     USA
                                                                                  Caroli
           Originator:            JAMES HUNT
           Symptom:               4 42 5 56 ST/RN/MV,MOVING,NO ENGAGE,REVERSE
           Status:
           VFG:                   V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                  LOSS OF REVERSE
           Symptom:
           Fix:                   Causal Component :
           Condition Code:
             Hotliner: BMEERS 1                       Phone: 000 317-9346                Regn Cd: S2 Charlotte
             Engineering:                                           Phone:                        TAR:
             Dir Contact: JAMES HUNT                               Phone: 919 815-7519                Title Cde: T


           DTCs:
           KOEO:
           KOEC:P0700 P2837
           KOER:
           Comments

           REPAIR 03/07/2012 03:07PM BRIAN MEERS MSS - FCSD - TECH SVC HOTLINE
                  WEB FORM DATA - CONCERN:ENGTNE UGHT ON, NO REVERSE DTAGNOSTTCS:
                  EEC TEST-P0700, P2837. PINPOINT TEST B PER SHOP MANUAL. ALL FUSEA
                  GOOD. ALL POWER TO TCM GOOD PER PPT. REPLACED TCM PER STEP B6.
                  PROGRAMMED TCM AND ATTEMTED TO PERFORM ADDAPTIVE LEARN. STILL NO
                  REVERSE AND SEEMS TO BE MISSING 2ND, 4TH, AND 6TH GEARS AS WELL.
                  VEHICLE SHIFTED HARD BEFORE REP AIR ATTEMPT, BUT NOT SURE IF WAS
                  MISSING GEARS. PARTS REPLACED:TCM TECH QUESTION:ANY OTHER
                  DIAGNOSTIC A VENUE ASIDE FROM SERVICE MANUAL PPT?
           RECOMM 03/07/2012 03:07PM BRIAN MEERS MSS - FCSD - TECH SVC HOTLINE
                  JAMES, SECOND, FOURTH, SIXTH AND REVERSE GEARS ALL OPERATE OFF OF
                  CLUTCH B. THEY ARE UNRELATED INSIDE OF THE TRANSMISSION THOUGH. THIS
                  CONCERN IS CURRENTLY BEING INVESTIGATED BY ENGINEERING. AT THIS TIME
                  IT APPEARS A BASE ELECTRICAL SYSTEM CONCERN IS THE ROOT CAUSE OF THE
                  LOSS OF REVERSE. PLEASE LOAD TEST THE BATTERY USING THE GRl-190

                                                                      3




Produced Subject to a Confidential Protective Order                                                                      VGS20001608
                                                                                       EXHIBIT 14-4
                Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 5 of 17 Page ID
                                                 #:6410

                          TESTER AND CHARGE IT OR REPLACE IT AS NEEDED. SINCE THIS TRANSMISSION
                          IS A MANUAL TRANSMISSION THAT IS SIMPLY SHIFTED ELECTRONICALLY,
                          ELECTRICAL SYSTEM PERFORMANCE IS CRITICAL TO THE OPERATION OF THE
                          TRANSMISSION. ONCE THE BATTERY IS CHARGED OR REPLACED, PERFORM ALL
                          ADAPTIVE LEARN PROCEDURES AND ROAD TEST THE VEHICLE TO ENSURE IT
                          OPERATES CORRECTLY. IF CHARGING OR REPLACING THE BATTERY DOES NOT
                          ALLOW THE ADAPTIVE LEARN PROCEDURES TO COMPLETE, PLEASE SWITCH
                          CLUTCH
                          MOTOR 1 AND 2 TO SEE IF THE CONCERN FOLLOWS. IF IT DOES, REPLACE THE
                          MOTOR AND RETEST. TF THE CONCERN REMAINS ON CLUTCH B, RECOMMEND
                          SWITCHING THE TCM FROM A KNOWN GOOD VEHICLE TO THIS CAR. IF THIS
                          RESOLVES THE CONCERN, REPLACE THE TCM.
           REPAIR         03/07/2012 04:18PM JAMES HUGG MSS- FCSD-TECH SVC HOTLINE
                          HAVE TESTED BATTERY,GOOD. SWAPPED CLUTCH MOTORS 1 & 2. PROBLEM
                          STILL
                          WTTH REV,2,4,6 GEARS. TCM HAS BEEN REPLACED WTTH NEW. ANY MORE TDEAS?
           RECOMM 03/07/2012 04:lSPM JAMES HUGG MSS - FCSD -TECH SVC HOTLINE
                  JAMES, RECOMMEND PERFORMING A LOAD TEST OF THE WIRES THAT GO FROM
                  THE CLUTCH SHTFT MOTORS TO THE TCM. THE USE OF A HEADLAMP OR STMTLAR
                  LOAD WILL WORK FINE. IF THE WIRING PASSES THE LOAD TEST, RECOMMEND
                  REPLACEMENT OF THE CLUTCH.


           Mauricio Ramirez




           CSAP PVT Powertrain Supervisor
           Cel. (01152 1) 55 26853656

           Of. 55 13347036

           Ford: 94 3-7036




           From: JMONTAN4
           Sent: Thursday, March 08, 2012 3:34 AM


                                                       4




Produced Subject to a Confidential Protective Order                                            VGS20001609
                                                                                                                EXHIBIT 14-5
                Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 6 of 17 Page ID
                                                 #:6411
           To: MRAMIR19
           Subject: V48 - Report Summary(s) from a GCQIS Query Disposition

           This email contains 8 report summary(s).

           Attachments : 0

           Report#:               CCGCK003 NHL                                               Received:      03/07/2012
           CCRG/EPRC:                                Reviewed Status:                        Date:
                                  2012,FIESTA (NA) ,SE ,4 DOOR ,SEDAN
           Vehicle:                                                                          Build Date:      11/03/2011
                                  ,3F ADP4BJ7CM 1463 78
                                                                                  1.6L
           Odometer:              5,369 M                   Engine:                          Calibration: CCHlAl0A
                                                                                  SIGMA
           Transmission:          6SP PS195                 Axle:                            A/C:           YES
                                                                                                            (256) 386-
           Dealer:                USA 01691 Long-Lewis Ford Lincoln                          Phone#:
                                                                                                            7800
           City:                  Muscle Shoals             State:                Alabama    Country:       USA
           Originator:            LEE THOMPSON
           Symptom:               4 42 Z 00 ST/RN/MV,MOVING,NOT LISTED,UNKNOWN
           Status:
           VFG:                   V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                  CHATTER TN 2,4,6.
           Symptom:
           Fix:                   Causal Component :
           Condition Code:
             Hotliner: IUSHIN                         Phone: 313 317-9353              Regn Cd: S 1 Atlanta
             Engineering:                                             Phone:                    TAR:
             Dir Contact: LEE THOMPSON                                Phone: 256 386-7800              Title Cde: T


           DTCs:
           KOEO:
           KOEC:
           KOER:
           Comments

           REPAIR         03/07/2012 09:33AM IVAN USHIN MSS - FCSD - TECH SVC HOTLINE
                          TECHNICIAN: LEE THOMPSON EMAIL: LORCTHOMP3@AOL.COM P&A CODE:
                          01691 VIN: 3FADP4BJ7CM146378 ODOMETER: 5369 VEHICLE: 2012
                          FIESTA ENGINE: 1.6L TIVCT PFI l 15HP TRANSMISSION: 6 SPD AUTO GFT
                          PS195 RO#: 526344 CONCERN: SHUDDER, CHADDER, AND VIBRATION IN 2,
                          4, 6 TH GEARS DTC: NONE MODULE: NONE DIAGNOSTICS PERFORMED: TEST
                          DRNE, SELF TESTS, OASIS, VERIFY CONCERN PARTS REPLACED: NONE
                          INITIAL QUESTION: I FOUND NO TSBS ON THIS VEHICLE, I HEARD FROM AN

                                                                       5




Produced Subject to a Confidential Protective Order                                                                        VGS20001610
                                                                                                          EXHIBIT 14-6
                Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 7 of 17 Page ID
                                                 #:6412

                  FSE THAT THERE WERE CONSERNS WITH THE CLUTCH, DO YOU HAVE ANY INFO,
                  AND DO I NEED APPROVAL TO GO INTO THE TRANS IF THE CLUTCH IS OK?
           RECOMM 03/07/2012 09:33AM IVAN USHIN MSS - FCSD - TECH SVC HOTLINE
                  LEE, WE RECOMMEND YOU PROCEED WITH USING THE WSM AND DIAGNOSE BY
                  SYMPTOM. YOU MAY FIND THIS IN SECTION 307-11 AUTOMATIC SHIFTING
                  MANUAL
                  TRANSMTSSTON/TRANSAXLE - DTAGNOSTS AND TESTING - DTAGNOSTS BY
                  SYMPTOM. THE BEING RELATED COMPONENTS TO THE CONCERN, THE CLUTCH
                  AND/OR THE 2ND INPUT SHAFT WOULD BE SUSPECT. YOU DO NOT NEED
                  APPROVAL FOR TRANSMTSSTON DTSASSEMBLY. THE DPS6 TRANSMTSSTONS ARE
                  FULLY SERVICEABLE. FOR MORE INFORMATION WE RECOMMEND YOU VIEW THE
                  DPS6
                  CHARACTERTSTTC NOISES AND OPERA TTON LTNK.




           Attachments : 0

           Report#:               CCGCM00l FSATH                                         Received:      03/07/2012
           CCRG/EPRC:                             Reviewed Status:                       Date:
                                  2011,FIESTA (NA) ,SE ,4 DOOR ,SEDAN
           Vehicle:                                                                      Build Date:    08/02/2010
                                  ,3FAKP4BK6BM123155
                                                                              1.6L
           Odometer:              11,445 M            Engine:                            Calibration:
                                                                              FFV
           Transmission:          5SP IB5             Axle:                              A/C:           YES
                                                                                                        (550) 492-
           Dealer:                BRA 01133 SZ SUPER AUTOSHOW                            Phone#:
                                                                                                        1022
           City:                  LAGES                                       Country:                  BRA
           Originator:            ANDRE MANTOVANT
           Symptom:               4 42 5 56 ST/RN/MV,MOVING,NO ENGAGE,REVERSE
           Status:
           VFG:                   V48 GOOD AUTOMA TTC TRANSMTSSTON
           Additional
                                  442556
           Symptom:
           Fix:                   Causal Component :
           Condition Code:
             Region Code: 01                     Region Name: Regional 01 PORTO ALEGRE


           DTCs:
           KOEO:
           KOEC:
           KOER:

                                                                 6




Produced Subject to a Confidential Protective Order                                                                  VGS20001611
                                                                                                           EXHIBIT 14-7
                Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 8 of 17 Page ID
                                                 #:6413

           Comments

           CONCER         03/07/2012 09:27AM ANDRE MANTOVANI PAO - FSA - FORD OF BRAZIL
                          REVERSE GEAR DISENGAGES TN ACCELERATING
           REPAIR         03/07/2012 09:27AM ANDRE MANTOVANI FAO - FSA- FORD OF BRAZIL
                          REPLACE OF INTERMEDIATE REVERSE GEAR, THE SYNCHRONIZER GEARS 1ST
                          AND
                          2ND GEAR (MOTOR ROCAM AND SIGMA) PN: YS4R/7141/DA PN: 96WT/7124/AC




           Attachments : 0

           Report#:               CCGCK0 10 NHL                                            Received:     03/07/2012
           CCRG/EPRC:                               Reviewed Status:                       Date:
                                  2011,FIESTA (NA) ,SE ,5 DOOR ,HATCH
           Vehicle:                                                                        Build Date:   06/02/2011
                                  ,3F ADP4EJ1 BM228973
                                                                                1.6L
           Odometer:              26,980 M             Engine:                             Calibration: BCHlAl0A
                                                                                SIGMA
           Transmission:          6SP PS195            Axle:                              A/C:           YES
                                                                                                         (661) 949-
           Dealer:                USA 05426 Antelope Valley Ford Lincoln                   Pbone#:
                                                                                                         6935
           City:                  Lancaster         State:           California Country:                 USA
           Originator:            JOSE LOPEZ
           Symptom:               4 42 4 00 ST/RN/MV,MOVING,ENGAGE QUALITY ,UNKNOWN
           Status:
           VFG:                   V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                  BELLHOUSING LEAK
           Symptom:
           Fix:                   Causal Component :
           Condition Code:
             Hotliner: IUSHIN                   Pbone: 313 317-9353             Regn Cd: W 1 Los Angeles
             Engineering:                                          Pbone:                     TAR:
             Dir Contact: JOSE LOPEZ                             Phone: 000 000-0000             Title Cde: T


           DTCs:
           KOEO:
           KOEC:
           KOER:
           Comment
           s:

                                                                     7




Produced Subject to a Confidential Protective Order                                                                   VGS20001612
                                                                                                 EXHIBIT 14-8
                Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 9 of 17 Page ID
                                                 #:6414

           REPAIR        03/07/2012 01:29PM IVAN USHIN MSS - FCSD -TECH SVC HOTLINE
                         WEB FORM DATA - CONCERN:VUBRATES IN REVERSE ON ACCEL WHEN COLD,
                         SHUDDERS FROM STOP IN FORWARD, DIAGNOSTICS: IDS HOOK UP NO CODES
                         SYSTEM PASS, ROAD TEST, RAN OASIS INSPECT TRANS FOR LEAKS AS PER SSM #
                         21920 FOUND TRANS LEAKING FROM CLUTCH HOUSING AREA PARTS
                         REPLACED:NONE TECH QUESTION:IS THERE ANY KNOWN REPAIRS FOR THIS
                         CONCERN

           ~COM 03/07/2012 01:29PM IVAN USHIN MSS - FCSD - TECH SVC HOTLINE

                         JOSE, PLEASE VERIFY TF THE CONTAMTNATTON TS CAUSED BY TRANSMTSSTON
                         FLUID OR ENGINE OIL. TO ISOLATE THIS CONCERN, ADD UV DYE TO THE ENGINE
                         AND LET THE ENGINE RUN TO ALLOW THE DYE TO CYCLE. AFTER LETTING THE
                         DYE CYCLE, REMOVE THE TRANSMTSSTON AND USE A UV UGHT TO VTEW ANY FOR
                         ANY LEAKS. IF NO UV DYE IS PRESENT, THEN THIS WOULD INDICATE A CONCERN
                         WITH THE TRANSMISSION INPUT SEAL(S). IF THE SOURCE OF THE LEAK IS
                         FROM THE TRANSMTSSTON INPUT SEALS, THEN WE RECOMMEND YOU USE<="">
                         HREF='HTTP://WWW.FORDTECHSERVICE.DEALERCONNECTION.COMNDIRS/SPUBS/
                         ANUM
                         Q.ASP?FLAVOR=DEALERS&SZARTTCLE=l 1-6-8' TARGET='_BLANK'>TSB 11-6-8
                         AS A REFERENCE FOR REPAIR. DO NOT CLAIM THE TSB DUE TO THE VEHICLE
                         BEING OUT OF BUILD DATE. IF THE UV DYE IS VISIBLE, THEN THIS WOULD
                         TNDTCATE A CONCERN WTTH THE REAR MATN SEAL AND REPLACEMENT WOULD BE
                         REQUIRED ALONG WITH REPLACEMENT OF THE CLUTCH ASSEMBLY DUE TO
                         CLUTCH
                         CONTAMINATION.




           Attachments : 0

           Report#:               CCGEP003 NHL                                   Received:     03/07/2012
           CCRG/EPRC:                               Reviewed Status:             Date:
                                  2012,FIESTA (NA) ,SES ,5 DOOR ,HATCH
           Vehicle:                                                              Build Date:   10/15/2011
                                  ,3FADP4FJ7CM135066
                                                                         1.6L
           Odometer:              142M                Engine:                    Calibration: CCHlAl0A
                                                                         SIGMA
           Transmission:          6SPPS195            Axle:                      A/C:          YES
                                                                                               (623) 298-
           Dealer:                USA 07846 Rodeo Ford, Inc.                     Phone#:
                                                                                               3900
           City:                  Goodyear          State:             Arizona  Country:       USA
           Originator:            STEVE ELDRIDGE
           Symptom:               4 42 7 39 ST/RN/MV,MOVING,UPSHIFT QUAL,INTERMITTENT
           Status:
                                                                8




Produced Subject to a Confidential Protective Order                                                         VGS20001613
                                                                                                           EXHIBIT 14-9
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 10 of 17 Page ID
                                                 #:6415

           VFG:                   V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                  HARSH SHIFTING AT TIMES.
           Symptom:
           Fix:                   Causal Component :
           Condition Code:
             Hotliner: MMCKA Y2                       Phone: 000 3 17-4 281          Regn Cd: W3 Phoenix
             Engineering:                                          Phone:                    TAR:
             Dir Contact: STEVE ELDRIDGE                             Phone: 000 000-0000         Title Cde: T


           DTCs:
           KOEO:
           KOEC:
           KOER:
           Comments

           REPAIR         03/07/2012 11:55AM MICHAEL MCKAY MSS - FCSD -TECH SVC HOTLINE
                          WEB FORM DATA- CONCERN:HARSH SHIFTING AT TIMES DIAGNOSTICS: EEC
                          TEST, CHECKED FOR PCM UPDATE, PCM AND TCM UPDATE AVAILABLE BUT
                          PROGRAM
                          FILE NOT FOUND ON THE FORD SITE. MANUALLY ENTERED CALIBRATION
                          NUMBER
                          TN ON PTS AND FTLE NOT FOUND PARTS REPLACED:NONE TECH
                          QUESTION:WHERE CAN I GET THESE CALIBRATION FILES FROM? FILE NAME:
                          CA61-14C204-CD.VBF FILE NAME: CA6P-7J104-DA
           RECOMM 03/07/2012 11 :SSAM MICHAEL MCKAY MSS - FCSD - TECH SVC HOTLINE
                          STEVE, AT THIS TIME IT WOULD BE ADVISED THAT YOU ENSURE THE IDS IS AT
                          THE LATEST RELEASE (77A.04). THEN PERFORM PCM PMI WITH IDS. THIS WILL
                          CONFTGURE PCM AND TCM WTTH THE LATEST CAUBRA TTONS. AFTER THAT TS
                          COMPLETED, RECOMMEND THAT YOU PERFORM THE LEARNING PROCEDURES
                          FOR THE
                          SHIFT DRUMS, CLUTCH MOTORS, AND TRS SENSOR. THEN PERFORM AN
                          ADAPTIVE
                  DRNE CYCLE AND RETEST TO SEE IF CONCERN IS CORRECTED.
           REPAIR 03/07/201212:36PM MICHAEL MCKAY MSS -FCSD-TECH SVC HOTLINE
                  MY IDS IS AT LEVEL 77A.04 I ATTEMPTED THE PMI AND THE SAME MESSAGE
                  CAME UP SO I STILL NEED TO FIGURE OUT HOW TO GET THE FILES ITS ASKING
                  FOR, I HA VE TRIED ALL 3 OF OUR IDSS AND THEY ALL DO THE SAME THING AND
                  ARE ALL AT THE SAME LEVEL
           RECOMM 03/07/2012 12:36PM MICHAEL MCKAY MSS - FCSD - TECH SVC HOTLINE
                  STEVE, AT THIS TIME YOU WILL WANT TO MANUALLY LOOK FOR UPDATES ON
                  THE
                  IDS. THIS CAN BE DONE BY SELECTING THE TOOL BOX ON IDS AND THEN THE
                                                                     9




Produced Subject to a Confidential Protective Order                                                             VGS20001614
                                                                                                              EXHIBIT 14-10
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 11 of 17 Page ID
                                                 #:6416

                          POCKET KNIFE. ONCE THERE SELECT CHECK FOR UPDATES. CURRENTLY THERE
                          IS
                          A NEW RELEASE 77 A.05 AVAILABLE. THERE HA VE BEEN SOME ISSUES WITH
                          77A.04 CAUSING PROGRAMMING CONCERNS. AFTER THAT IS COMPLETED,
                          PERFORM ALL RELEARNS AND ADAPTIVE DRIVE CYCLE AND RETEST TRANS
                          OPERATION. THEN COMPARE THIS VEHICLE TO ANOTHER LIKE UNIT UNDER
                          THE SAME DRIVING CONDITIONS AS SOME SHIFT MAY APPEAR TO BE FTRM, DUE
                          TO THIS BEING AN AUTOMATICALLY SHIFTED MANUAL TRANS AND WILL HAVE
                          MANY
                          OF THE NORMAL MANUAL TRANSMISSION CHARACTERISTICS AND SHIFT FEEL.




           Attachments : 0

           Report#:              CCGGT003 NHL                                                  Received:     03/07/2012
           CCRG/EPRC:                               Reviewed Status:                           Date:
                                 2011,FIESTA (NA) ,SE ,5 DOOR ,HATCH
           Vehicle:                                                                            Build Date:   03/22/2011
                                 ,3FADP4EJXBM204 753
           Odometer:             30,112 M           Engine:                      l.6L SIGMA Calibration: BCHlAl0A
           Transmission:         6SP PS195          Axle:                                      A/C:          YES
                                                                                                             (412) 242-
           Dealer:               USA 07410 Day Ford                                            Phone#:
                                                                                                             9900
           City:                 Monroeville             State:                  Pennsylvania Country :      USA
           Originator:           ED STOVER
           Symptom:              4 42 5 00 ST/RN/MV,MOVTNG,NO ENGAGE,UNKNOWN
           Status:
           VFG:                  V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                 NO ENGAGE
           Symptom:
           Fix:                  Causal Component :
           Condition Code:
             Hotliner: JBRIMMEL                       Phone: 313 317-9335               Regn Cd: G4 Pittsburgh
             Engineering:                                            Phone:                       TAR:
             Dir Contact: ED STOVER                               Phone: 412 856-0600                 Title Cde: T


           DTCs:
           KOEO:
           KOEC:
           KOER:
           Comments

                                                                      10




Produced Subject to a Confidential Protective Order                                                                       VGS20001615
                                                                                         EXHIBIT 14-11
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 12 of 17 Page ID
                                                 #:6417


           REPAIR 03/07/2012 07:24PM JOHN BRIMMELL MSS - FCSD - TECH SVC HOTLINE
                  DATA FROM PRIOR APPROVAL REQUEST FORM:PLEASE DESCRIBE CUSTOMERS
                  CONCERN: NO FOW ARD OR REVERSE MOVEMENT.CHECK ENGTNE LTGHT ON.
                  PLEASE
                  LIST ANY RECENT REPAIR ATTEMPTS NONE. DESCRIBE DIAGNOSTIC
                  PROCEDURES
                  COMPLETED AND THE RESULTS: KOEO TEST STORED CODE P0315. METAL
                  PARTICLES IN OIL.DISASEMBLE AND INSPECTION.INNER INPUT SHAFT
                  BENT.CLUTCH ASSEMBLY FRICTION MATERIAL THRUOUT BELL HOUSING AREA.
                  BENT
                  INNER INPUT SHAFT CAUSED DAMAGE TO BOTH GEAR ASSEMBLIES PUTTING
                  METAL
                  SHAVIN GS THRUOUT UNIT AND INTO BEARING ASSEMBL YS.FL YWHEEL IS
                  DAMAGED
                  HITTING CRANKSAHFT SENSOR. PLEASE LIST PART THAT WAS ROOT CAUSE OF
                  FAILURE: CLUTCH ASSEMBLY AND INNER INPUT SHAFT. LIST MAJOR
                  COMPONENTS
                  NEEDED FOR REPAIR:COMPLETE CLUTCH ASSEMBLY AND TRANSMISSION
                  ASSEMBLY. REPATR ESTTMATE - LABOR: REPATR ESTTMATE -
                  TOTAL: VEHICLE/COMPONENT ABUSE: MODIFICATIONS: LACK OF
                  MAINTENANCE: PROVIDE ANY DETAILS NECESSARY: IN ORDER TO PROPERLY
                  REPATR THTS VEHTCLE,REPLACEMENT OF TRANSMTSSTON ASSEMBLY WTLL BE
                  NEEDED.THIS COMPANY DEPENDS ON THERE VEHICLES TO FUNCTION
                  CORRECTLY TO
                  PROVTDE CUSTOMER SATTSFACTTON REPLACEMENT WOULD BE A RELTABLE
                  REP AIR. RO#: 2488 l 9RO DA TE:2/20/2012WARRANTY TYPE:BUMPER TO
                  BUMPERSPW MILEAGE: SPW INSTALL DATE:
           RECOMM 03/07/2012 07:24PM JOHN BRTMMELL MSS- FCSD - TECH SVC HOTLINE
                  ORDER A NEW TRANSMISSION THROUGH PARTS. APPROVAL CODE PAAlX
           ADD-ON 03/07/2012 07:24PM JOHN BRIMMELL MSS - FCSD - TECH SVC HOTLINE
                  P&A CODE: 07410                   USA NAME: DAY FORD PROBLEM EFFECTTVE LTMTT
                  PANEL EFF DATE EXP DATE AMOUNT PANEL DESCRIPTION ----- ----------
                  ---------- --------- --------------------------------------- P A9
                          2012/02/01 2012/12/31 0.00 2012 WARRANTY PRIOR APPROVAL PROGRAM -
                          PA8 2012/02/01 2012/12/310.002012 WARRANTY PRIOR APPROVAL PROGRAM -
                          PA 7 2012/02/01 2012/12/31 0.00 2012 WARRANTY PRIOR APPROVAL PROGRAM
                          - E25 2012/01/012012/06/301499.99 ESP-ESP/ESC REPAIRS OF $1500
                          PA6 2011/01/03 2012/01/31 0.00 PRIOR APPROVAL REQUIREMENT - GAS
                          ENGINE E24 2010/07/012011/12/311199.99 ESP-ESP/ESC REPAIRS OF
                          $1200 N73 2006/01/01 9999/12/31 0.00 BATTERY REVIEW PANEL (GRl-190)



                                                         11




Produced Subject to a Confidential Protective Order                                              VGS20001616
                                                                                                           EXHIBIT 14-12
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 13 of 17 Page ID
                                                 #:6418



           Attachments : 0

           Report#:               CCGCA014 NHL                                             Received:      03/07/2012
           CCRG/EPRC:                              Reviewed Status:                        Date:
                                  2011,FTESTA (NA) ,SES ,5 DOOR ,HATCH
           Vehicle:                                                                        Build Date:    07/22/2010
                                  ,3FADP4FJ9BM120535
                                                                               1.6L
           Odometer:              2,979 M             Engine:                              Calibration: BCHlAl0A
                                                                               SIGMA
           Transmission:          6SP PS195           Axle:                                A/C:           YES
                                                                                                          (867) 874-
           Dealer:                CAN B6152 Kingland Ford Sales Ltd.                       Phone#:
                                                                                                          7700
                                                                               Northwest
           City:                  Hay River           Province                             Country:       CAN
                                                                               Te
           Originator:            JOHN SPOELDER
           Symptom:               4 42 5 55 ST/RN/MV,MOVING,NO ENGAGE,FORWARD
           Status:
           VFG:                   V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                  INTERM NO FORWARD ENGAGEMENT
           Symptom:
           Fix:                   Causal Component :
           Condition Code:
             Hotliner: JSTOUT20             Phone: 313 317-9134         Regn Cd: 06 06 FCSD REGION-CANADA
             Engineering:                                         Phone:                      TAR:
             Dir Contact: JOHN SPOELDER                            Phone: 000 000-0000               Title Cde: T


           DTCs:
           KOEO:
           KOEC:
           KOER:
           Comments

           REPAIR 03/07/2012 04:16PM JOSHUA STOUT MSS - FCSD - TECH SVC HOTLINE
                  WEB FORM DATA - CONCERN:NO ENGAUGEMENT INTO DRIVE REVERSE
                  OPERATES
                  NORMALLY. DIAGNOSTICS: UNABLE TO VERIFY EN GAUGED INTO DRIVE.
                  CHECKED FOR CODES NONE FOUND. CHECKED OASIS FOR TSB/SSM FOUND 2 TSBS
                  11-5-23 AND 11-5-24 PARTS REPLACED:NONE TECH QUESTTON:SHOULD T
                  PERFORM BOTH TSB 11-5-23 AND 11-5-24 OR JUST PERFORM THE ONE TSB AND
                  HAVE CUSTOMER TRY TO SEE IF PROBLEM IS STILL PRESENT
           RECOMM 03/07/2012 04:16PM JOSHUA STOUT MSS- FCSD-TECH SVC HOTLINE

                                                                   12




Produced Subject to a Confidential Protective Order                                                                    VGS20001617
                                                                                                              EXHIBIT 14-13
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 14 of 17 Page ID
                                                 #:6419

                          JOHN, AS BOTH TSB 11-5-23 AND TSB 11-5-24 APPLY TO THE VEHICLE,
                          RECOMMEND THAT YOU PERFORM BOTH TSBS AT THIS TIME. CHECK THE
                          BATTERY
                          AND CHARGING SYSTEM, REPAIR ANY CONNECTION ISSUES AS NECESSARY AND
                          RETEST. LOAD TEST THE BATTERY USING THE GRl-190 BATTERY CHARGER
                          STATION -- IF THE BATTERY FAILS LOAD TESTING, REPLACE IT, PERFORM THE
                          (3) LEARNING ROUTINES AND DRIVE CYCLE AND RETEST OPERATION. TF
                          AFTER THE CHARGING SYSTEM IS CORRECTED IF THE CLUTCH WILL NOT PASS
                          CLUTCH LEARNING, INSPECTION OF THE CLUTCH WILL BE REQUIRED.




           Attachments : 0

           Report#:               CCGEY0l 1 NHL                                                Received:     03/07/2012
           CCRG/EPRC:                               Reviewed Status:                           Date:
                                  2012,FIESTA (NA) ,SE ,4 DOOR ,SEDAN
           Vehicle:                                                                            Build Date:   11/25/2011
                                  ,3FADP4BJ6CM149675
                                                                                  1.6L
           Odometer:              1,609 M                Engine:                               Calibration: CCHlAl0A
                                                                                  SIGMA
           Transmission:          6SP PS195              Axle:                                 A/C:          YES
                                                                                                             (919) 682-
           Dealer:                USA 06634 University Ford, Inc.                              Phone#:
                                                                                                             9171
                                                                                  North
           City:                  Durham                 State:                                Country:      USA
                                                                                  Caroli
           Originator:            JAMES HUNT
           Symptom:               4 42 5 56 ST/RN/MV,MOVING,NO ENGAGE,REVERSE
           Status:
           VFG:                   V48 GOOD AUTOMATIC TRANSMTSSTON
           Additional
                                  LOSS OF REVERSE
           Symptom:
           Fix:                   Causal Component :
           Condition Code:
             Hotliner: BMEERS 1                       Phone: 000 317-9346                Regn Cd: S2 Charlotte
             Engineering:                                           Phone:                        TAR:
             Dir Contact: JAMES HUNT                               Phone: 919 815-7519                Title Cde: T


           DTCs:
           KOEO:
           KOEC:P0700 P2837
           KOER:

                                                                      13




Produced Subject to a Confidential Protective Order                                                                       VGS20001618
                                                                                         EXHIBIT 14-14
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 15 of 17 Page ID
                                                 #:6420

           Comments

           REPAIR         03/07/2012 03:07PM BRIAN MEERS MSS - FCSD - TECH SVC HOTLINE
                          WEB FORM DATA - CONCERN:ENGTNE UGHT ON, NO REVERSE DIAGNOSTICS:
                          EEC TEST-P0700, P2837. PINPOINT TEST B PER SHOP MANUAL. ALL FUSEA
                          GOOD. ALL POWER TO TCM GOOD PER PPT. REPLACED TCM PER STEP B6.
                          PROGRAMMED TCM AND ATTEMTED TO PERFORM ADDAPTIVE LEARN. STILL NO
                          REVERSE AND SEEMS TO BE MISSING 2ND, 4TH, AND 6TH GEARS AS WELL.
                          VEHICLE SHIFTED HARD BEFORE REPAIR ATTEMPT, BUT NOT SURE IF WAS
                          MTSSTNG GEARS. PARTS REPLACED:TCM TECH QUESTION:ANY OTHER
                          DIAGNOSTIC A VENUE ASIDE FROM SERVICE MANUAL PPT?
           RECOMM 03/07/2012 03:07PM BRIAN MEERS MSS - FCSD - TECH SVC HOTLINE
                          JAMES, SECOND, FOURTH, SIXTH AND REVERSE GEARS ALL OPERATE OFF OF
                          CLUTCH B. THEY ARE UNRELATED INSIDE OF THE TRANSMISSION THOUGH. THIS
                          CONCERN IS CURRENTLY BEING INVESTIGATED BY ENGINEERING. AT THIS TIME
                          IT APPEARS A BASE ELECTRICAL SYSTEM CONCERN IS THE ROOT CAUSE OF THE
                          LOSS OF REVERSE. PLEASE LOAD TEST THE BATTERY USING THE GRl-190
                          TESTER AND CHARGE IT OR REPLACE IT AS NEEDED. SINCE THIS TRANSMISSION
                          IS A MANUAL TRANSMISSION THAT IS SIMPLY SHIFTED ELECTRONICALLY,
                          ELECTRICAL SYSTEM PERFORMANCE IS CRITICAL TO THE OPERATION OF THE
                          TRANSMISSION. ONCE THE BATTERY IS CHARGED OR REPLACED, PERFORM ALL
                          ADAPTIVE LEARN PROCEDURES AND ROAD TEST THE VEHICLE TO ENSURE IT
                          OPERATES CORRECTLY. IF CHARGING OR REPLACING THE BATTERY DOES NOT
                          ALLOW THE ADAPTIVE LEARN PROCEDURES TO COMPLETE, PLEASE SWITCH
                          CLUTCH
                          MOTOR 1 AND 2 TO SEE IF THE CONCERN FOLLOWS. IF IT DOES, REPLACE THE
                          MOTOR AND RETEST. IF THE CONCERN REMAINS ON CLUTCH B, RECOMMEND
                          SWITCHING THE TCM FROM A KNOWN GOOD VEHICLE TO THIS CAR. IF THIS
                          RESOLVES THE CONCERN, REPLACE THE TCM.
           REPAIR         03/07/2012 04:lSPM JAMES HUGG MSS-FCSD-TECH SVC HOTLINE
                          HAVE TESTED BATTERY,GOOD. SWAPPED CLUTCH MOTORS 1 & 2. PROBLEM
                          STILL
                          WITH REV,2,4,6 GEARS. TCM HAS BEEN REPLACED WITH NEW. ANY MORE IDEAS?
           RECOMM 03/07/2012 04:lSPM JAMES HUGG MSS- FCSD-TECH SVC HOTLINE
                          JAMES, RECOMMEND PERFORMING A LOAD TEST OF THE WIRES THAT GO FROM
                          THE CLUTCH SHIFT MOTORS TO THE TCM. THE USE OF A HEADLAMP OR SIMILAR
                          LOAD WILL WORK FINE. IF THE WIRING PASSES THE LOAD TEST, RECOMMEND
                          REPLACEMENT OF THE CLUTCH.




           Attachments : 0
                                                         14




Produced Subject to a Confidential Protective Order                                              VGS20001619
                                                                                                          EXHIBIT 14-15
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 16 of 17 Page ID
                                                 #:6421

           Report#:              CCGEA0l l NHL                                             Received:     03/07/2012
           CCRG/EPRC:                                    Reviewed Status:                  Date:
                                 2011,FTESTA (NA) ,SE ,5 DOOR ,HATCH
           Vehicle:                                                                        Build Date:   10/06/2010
                                 ,3FADP4EJ1BM147200
           Odometer:             9,164 M                 Engine:               1.6L SIGMA Calibration: BCHlAl0A
           Transmission:         6SP PS 195              Axle:                             A/C:          YES
                                                                                                         (570) 823-
           Dealer:               USA 01394 Coccia Ford Lincoln                             Phone#:
                                                                                                         8888
           City:                 Wilkes-Barre            State:               Pennsylvania Country :     USA
           Originator:           GEORGE GEIGES
           Symptom:              4 42 5 55 ST/RN/MV,MOVING,NO ENGAGE,FORWARD
           Status:
           VFG:                  V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                 LOST ENGAGEMENT
           Symptom:
           Fix:                  Causal Component :
           Condition Code:
             Hotliner: JMCALL13                       Phone: 313 317-7075         Regn Cd: N3 Philadelphia
             Engineering:                                          Phone:                     TAR:
             Dir Contact: GEORGE GEIGES                            Phone: 000 000-0000            Title Cde: SM


           DTCs:
           KOEO:
           KOEC:
           KOER:
           Comments

           REPAIR         03/07/2012 04:0lPM JOSEPH MCALLISTER MSS - FCSD - TECH SVC HOTLINE
                          WEB FORM DATA-CONCERN:CUSTOMER STATES WHEN PULLING AWAY FROM
                          STOP
                          SIGN VEHICLE WOULD NOT MOVE. CUSTOMER STATES TACH WENT TO 6500
                          RPM. DIAGNOSTICS: PERFORMED TSB 11-9-2 ON 2/14/12, CLAIM
                          #085540 PARTS REPLACED:NONE TECH QUESTION:VEHICLE HAS RETURNED
                          WITH CUSTOMER CLAIMING SAME ISSUE EXISTS. CUSTOMER REFUSES TO DRIVE
                          VEHICLE. LAST INCIDENT ALMOST CAUSED ACCIDENT. YOUNG DRIVER HAS NO
                          CONFIDENCE IN VEHICLE. ON LAST VISIT CAR WAS DRNEN OVER 100 MILES
                          WITHOUT A MALFUNCTION. VEHICLE WAS DRIVEN 18 MILES TODAY AND DID
                          NOT
                          MALFUNCTION. REQUESTING TECHNICAL ASSISTANCE FROM SERVICE
                          ENGINEER.
           RECOMM 03/07/2012 04:0lPM JOSEPH MCALLISTER MSS- FCSD-TECH SVC HOTLINE
                          GEORGE, FSE INVOLVEMENT WILL NOT BE POSSIBLE AT THIS TIME SINCE THE
                                                                     15




Produced Subject to a Confidential Protective Order                                                                   VGS20001620
                                                                                    EXHIBIT 14-16
               Case 2:18-ml-02814-AB-FFM Document 199-8 Filed 02/26/19 Page 17 of 17 Page ID
                                                 #:6422

                          CONCERN HAS YET TO BE DUPLICATED AT THE DEALERSHIP. IT WOULD BE
                          ADVISED TO CHECK THE BATTERY AND CHARGING SYSTEM TO VERIFY NO
                          ISSUES
                          ARE PRESENT. THESE VEHICLES AND THE TCM ARE VERY SENSITIVE TO
                          VOLTAGE
                          DROPS AND DRAW A HIGH AMP LOAD. IF NO ISSUES ARE PRESENT WITH THE
                          BATTERY, UPDATE THE VEHICLE TO THE LATEST LEVEL AND THEN PERFORM
                          THE
                          THREE RELEARNS AND DRIVE CYCLE FOR THE TRANSMISSION. ROAD TEST AND
                          TRY TO DUPLICATE THE CUSTOMERS CONCERN. TF THE CONCERN CAN NOT BE
                          DUPLICATED, THE VEHICLE SHOULD BE RELEASED BACK TO THE CUSTOMER.




                                                      16




Produced Subject to a Confidential Protective Order                                            VGS20001621
